Citation Nr: 1436880	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-26 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Ludwig's angina.

2.  Entitlement to service connection for right lower extremity peripheral neuropathy.

3.  Entitlement to service connection for left lower extremity peripheral neuropathy.

4.  Entitlement to service connection for leukemia, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active naval service from September 1964 to September 1968.  The Veteran died in January 2012.  The Veteran's surviving son has been properly substituted as the appellant in this case.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2008, February 2009, and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


REMAND

The Board notes that prior to his death, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was unable to attend his requested hearing prior to his death.  However, the appellant has requested that he be afforded a hearing before a member of the Board before a decision is rendered in this case.  There is no indication from the record that the appellant was afforded his requested Board hearing.  Therefore, the appellant's preferred type of hearing (travel board or videoconference) should be determined and he should be scheduled for the requested Board hearing.  Because such hearings before the Board are scheduled by the RO, a remand is required in this case.  See 38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Following clarification with the appellant, he should be scheduled for the requested hearing before the Board in accordance with the docket number of his appeal.  After the hearing has been conducted, or if the appellant cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARABRA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

